Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-10 are objected to because of the following informalities:  the claims recite: “The method for operating a visual display apparatus”. Suggested correction: “The method for operating the visual display apparatus”, since the same visual display apparatus is the subject of the claims.  Appropriate correction is required.
Claim 5 is objected to because of the following informality: the claim recites: “a third intrinsic switch-on delay and which is operated with a third operating current according to a third actuation signal comprising a delay clock signal”. Suggested correction: “a third intrinsic switch-on delay and which is operated with a third operating current according to a third actuation signal comprising a third delay clock signal”. Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display Device Having A Delay-Reduction Between Different-Color LED Activations”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “the delay clock signal comprises a predetermined number of clock cycles”, and the claim also recites “preferably at most 16 clock cycles” which is the narrower statement of the range/limitation. Claim 8 recites the broad recitation “operating currents are in a range from 0.5 mA to 2 mA”, and the claim also recites “preferably from 0.8 mA to 1.2 mA and more preferably from 0.9 mA to 1.1 mA” which is the narrower statement of the range/limitation. Claim 9 recites the broad recitation “the ratio of parasitic capacitance to operating current is the same for the first, second and third semiconductor components up to a deviation of at most +−50%”, and the claim also recites “preferably at most +−15%, particularly preferably at most +−5%” which is the narrower statement of the range/limitation. Claim 10 recites the broad recitation “the first, second and third operating currents are equal within a deviation of +−50%”, and the claim also recites “preferably within a deviation of +−20%, and particularly preferably within a deviation of +−10%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., US 2016/0358528 A1, hereinafter “Xie”, in view of Goto, US 2005/0141237 A1, hereinafter “Goto”.
	Regarding claim 1, Xie teaches a method for operating a visual display apparatus (¶ 14), wherein the visual display apparatus comprises a first optoelectronic semiconductor component configured to emit electromagnetic radiation of a first wavelength and having a first intrinsic switch-on delay (FIG. 2, red LED, ¶ 20; note that all LEDs inherently include an intrinsic switch-on delay due to, inter alia, the parasitic capacitance as disclosed in fig. 2 and ¶ 22), the visual display apparatus comprises a second optoelectronic semiconductor component configured to emit electromagnetic radiation of a second wavelength and comprising a second intrinsic switch-on delay (FIG. 2, green LED, ¶ 20; note that all LEDs inherently include an intrinsic switch-on delay due to, inter alia, the parasitic capacitance as disclosed in fig. 2 and ¶ 22), wherein the second wavelength is different from the first wavelength (wavelengths for different colors such as red and green are different), the first semiconductor component is operated with a first operating current in accordance with a first actuation signal (IDR as disclosed in ¶ 21 in accordance with the first actuation signal ACTR), the second semiconductor component is operated with a second operating current in accordance with a second actuation signal (IDG as disclosed in ¶ 21 in accordance with the first actuation signal ACTG), and the first and/or the second actuation signal comprises a delay clock signal (see fig. 5, delay signals 202 and 206 corresponding to HCLK, ¶ 48-49) selected such that the electromagnetic radiation emissions of the first and second semiconductor component comprise a switch-on delay with respect to each other (fig. 5, note the delays at the beginning of activation periods 204 and 208). 
	Xie does not specifically teach that the switch on delay is smaller than a difference of the first and second intrinsic switch-on delays.
	Goto teaches in ¶ 11 that it is ideal to configured the LEDs such that voltage drop for each emission color becomes approximately equal.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xie and Goto in order to modify the delay as taught by Xie in order to reduce the effects of the differences between forward voltages of the LEDs of different colors. As taught by Xie in ¶ 49, for example, the activation speed, which defines the delay, can be controlled by the system based on a calculation taught in ¶ 31 and other relevant paragraphs. As taught by Goto, it is ideal to ensure that all LEDs, even those of different colors, exhibit the same voltage drop or forward voltage drop. Based on such teachings, one would have been motivated to modify the teachings of Xie and modify the rise times or turn-on times of the LEDs such that they are equal to each other while achieving the desired activated time for each LED. For example, since the rise times can be controlled individually, one may have increased the rise times for the red and green LEDs to match that of the blue LED. Per Goto, such a modification would have resulted in substantially eliminating differences in color tone between the plurality of LEDs, which is also a goal of Xie per ¶ 15, motivating one of ordinary skill to make such a modification, thus achieving a higher quality display device exhibiting a uniform color output. 

	Regarding claim 2, Xie and Goto do not specifically teach that the first and second actuation signals comprise a frequency in the range of 10 MHz to 30 MHz.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply set any desired frequency for the actuation signals. Per ¶ 45-47, a high frequency clock HCLK is provided based on which the actuation signals are modulated. One would have been motivated to simply set any desired frequency for such actuation signals in order to generate the pulses as required by Xie, thereby properly drive the LED units and output a desired brightness accordingly.

	Regarding claim 3, Xie and Goto do not specifically teach that the delay clock signal comprises a frequency in the range of 10 MHz to 30 MHz.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply set any desired frequency for the clock signal. Per ¶ 45-47, a high frequency clock HCLK is provided based on which the actuation signals are modulated. One would have been motivated to simply set any desired frequency for such a clock signal in order to generate the pulses as required by Xie, thereby properly drive the LED units and output a desired brightness accordingly.

	Regarding claim 4, Xie teaches that the delay clock signal comprises a predetermined number of clock cycles, preferably at most 16 clock cycles (see fig. 5 wherein the delay clock for each LED color comprises a predetermined clock cycles such as 1, 3 or 5 half cycles which are less than 16; also see ¶ 48-50). 

	Regarding claim 5, Xie teaches that the visual display apparatus comprises a third optoelectronic semiconductor component which is configured to emit electromagnetic radiation of a third wavelength, which comprises a third intrinsic switch-on delay (FIG. 2, blue LED, ¶ 20; note that all LEDs inherently include an intrinsic switch-on delay due to, inter alia, the parasitic capacitance as disclosed in fig. 2 and ¶ 22) and which is operated with a third operating current according to a third actuation signal (IDB as disclosed in ¶ 21 in accordance with the first actuation signal ACTB) comprising a third delay clock signal (see fig. 5, delay signal 210 corresponding to HCLK, ¶ 50), wherein the third wavelength is different from the first and second wavelengths (blue color wavelength is different than the wavelength of green and red), and the third delay clock signal is selected such that the emissions of the electromagnetic radiation of the first and third semiconductor components comprise a switch-on delay with respect to each other (fig. 5, note the delays at the beginning of activation periods 204 and 212) and/or the emissions of the electromagnetic radiation of the second and the third semiconductor components comprise a switch-on delay with respect to each other (fig. 5, note the delays at the beginning of activation periods 206 and 212).
	Xie does not specifically teach that the switch on delay is smaller than a difference of the first and third intrinsic switch-on delays, and/or that it is smaller than a difference of the second and the third intrinsic switch-on delay.
	Goto teaches in ¶ 11 that it is ideal to configured the LEDs such that voltage drop for each emission color becomes approximately equal.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xie and Goto in order to modify the delay as taught by Xie in order to reduce the effects of the differences between forward voltages of the LEDs of different colors. As taught by Xie in ¶ 49, for example, the activation speed, which defines the delay, can be controlled by the system based on a calculation taught in ¶ 31 and other relevant paragraphs. As taught by Goto, it is ideal to ensure that all LEDs, even those of different colors, exhibit the same voltage drop or forward voltage drop. Based on such teachings, one would have been motivated to modify the teachings of Xie and modify the rise times or turn-on times of the LEDs such that they are equal to each other while achieving the desired activated time for each LED. For example, since the rise times can be controlled individually, one may have increased the rise times for the red and green LEDs to match that of the blue LED. Per Goto, such a modification would have resulted in substantially eliminating differences in color tone between the plurality of LEDs, which is also a goal of Xie per ¶ 15, motivating one of ordinary skill to make such a modification, thus achieving a higher quality display device exhibiting a uniform color output.

	Regarding claim 6, Xie teaches that the first wavelength is in the red spectral range, the second wavelength is in the green spectral range, and the third wavelength is in the blue spectral range (fig. 2, ¶ 21).

	Regarding claim 7, Xie and Goto do not specifically teach that luminances of the first and the second semiconductor components are in a ratio of 1/10 to 1/2 inclusive, and/or luminances of the second and third semiconductor components are in a ratio of 4/1 to 15/1 inclusive.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention, however, to simply modify the brightness ratio of the LEDs as taught by Xie and Goto. One would have been motivated to set such ratios in order to produce different colors using the RGB mixture of colors, thus outputting a desired image through the display device.

	Regarding claim 8, Xie and Goto do not specifically teach that the first, second and third operating currents are in a range from 0.5 mA to 2 mA, preferably from 0.8 mA to 1.2 mA and more preferably from 0.9 mA to 1.1 mA.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply set any operating current to operate the LEDs of Xie. As disclosed in fig. 1 and ¶ 17 of Xie, the LEDs are provided with currents ID1-IDN in order to operate. As such, one would have been motivated to set any amount of operating current based on the characteristics of the display device and the LEDs, thus properly operating the display device.

	Regarding claim 10, Xie teaches that the first, second and third operating currents are equal (see ¶ 18: “the turn-on time for red LEDs can be less (i.e., faster) than the turn-on time for green and blue LEDs given approximately equal LED current based on the activation voltage increasing to an associated threshold faster for red LEDs relative to green and blue LEDs”) within a deviation of +−50%, preferably within a deviation of +−20%, and particularly preferably within a deviation of +−10% (Xie teaches an equal current for all LEDs which falls below all such deviations).
	Regarding claim 11, Xie teaches a visual display apparatus (¶ 14) comprising a first optoelectronic semiconductor component which is configured to emit electromagnetic radiation of a first wavelength and having a first intrinsic switch-on delay (FIG. 2, red LED, ¶ 20; note that all LEDs inherently include an intrinsic switch-on delay due to, inter alia, the parasitic capacitance as disclosed in fig. 2 and ¶ 22), a second optoelectronic semiconductor component configured to emit electromagnetic radiation of a second wavelength and having a second intrinsic switch-on delay (FIG. 2, green LED, ¶ 20; note that all LEDs inherently include an intrinsic switch-on delay due to, inter alia, the parasitic capacitance as disclosed in fig. 2 and ¶ 22), wherein the first and second wavelengths are different from each other (wavelengths for different colors such as red and green are different), the first and/or the second semiconductor component is drivable by a delay clock signal (see fig. 5, delay signals 202 and 206 corresponding to HCLK, ¶ 48-49).
	Xie does not specifically teach that a difference between said first and second intrinsic switch-on delays is reducible by means of said delay clock signal.
	Goto teaches in ¶ 11 that it is ideal to configured the LEDs such that voltage drop for each emission color becomes approximately equal.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xie and Goto in order to modify the delay as taught by Xie in order to reduce the effects of the differences between forward voltages of the LEDs of different colors. As taught by Xie in ¶ 49, for example, the activation speed, which defines the delay, can be controlled by the system based on a calculation taught in ¶ 31 and other relevant paragraphs. As taught by Goto, it is ideal to ensure that all LEDs, even those of different colors, exhibit the same voltage drop or forward voltage drop. Based on such teachings, one would have been motivated to modify the teachings of Xie and modify the rise times or turn-on times of the LEDs such that they are equal to each other while achieving the desired activated time for each LED. For example, since the rise times can be controlled individually, one may have increased the rise times for the red and green LEDs to match that of the blue LED. Per Goto, such a modification would have resulted in substantially eliminating differences in color tone between the plurality of LEDs, which is also a goal of Xie per ¶ 15, motivating one of ordinary skill to make such a modification, thus achieving a higher quality display device exhibiting a uniform color output.

	Regarding claim 12, Xie teaches a third optoelectronic semiconductor component configured to emit electromagnetic radiation of a third wavelength (FIG. 2, blue LED, ¶ 20; note that all LEDs inherently include an intrinsic switch-on delay due to, inter alia, the parasitic capacitance as disclosed in fig. 2 and ¶ 22), wherein the third wavelength is different from the first and second wavelengths (blue color wavelength is different than the wavelength of green and red).

	Regarding claim 13, Xie teaches that the first wavelength is in the red spectral range, the second wavelength is in the green spectral range, and the third wavelength is in the blue spectral range (fig. 2, ¶ 21).

	Regarding claim 16, Xie teaches that a plurality of first, second and third optoelectronic semiconductor components are arranged side by side in a common plane and comprise a common radiation direction (the display device of Xie is configured as such).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie and Goto, as applied above, and further in view of Ochi et al., US 2003/0107537 A1, hereinafter “Ochi”.
	Regarding claim 9, Xie teaches that the semiconductor components comprise parasitic capacitances (fig. 2, see parasitic capacitances corresponding to each LED, ¶ 20). 
	Xie and Goto do not specifically teach that the ratio of parasitic capacitance to operating current is the same for the first, second and third semiconductor components up to a deviation of at most +−50%, preferably at most +−15%, particularly preferably at most +−5%.
	Ochi teaches in fig. 1 and ¶ 4 that each color LED unit may have an equal area construct relative to other color LED units. 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xie and Goto, as applied above, further with the teachings of Ochi. Xie teaches in ¶ 18 that the LEDs may be driven with equal currents. Ochi teaches that the areas of such LEDs may also be equal which implies an equal amount of parasitic capacitance since such capacitance is generated due to the physical construct of the LED units. As such, it would have been obvious to one of ordinary skill in the art before the filing date of the invention that the ratio of parasitic capacitance to operating current is the same for the first, second and third LED units. One would have been motivated to ensure a low deviation in any acceptable range in order to ensure the uniformity of the display device and prevent any undesired effects.

	Regarding claim 15, Xie and Goto do not specifically teach that the first and the second semiconductor component comprise lateral areas having surface areas in the ratio of 2/1 to 4/1, inclusive, and/or the second and the third semiconductor components comprise lateral areas having surface areas in the ratio of 2/3 to 3/2, inclusive.
	Ochi, however, teaches in fig. 3 that the LED units may have different lateral areas, causing different lateral area ratios relative to each other.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xie and Goto, as applied above, further in view of Ochi. Xie teaches a display device having RGB LED units, similar to that of Ochi. Ochi, further teaches that the ratios of such units may be changed in order to reduce the electric power consumption while maintaining the desired display outputs, motivating one of ordinary skill to make such a combination.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xie and Goto, as applied above, and further in view of Natori, et al., US 2004/0212633 A1, hereinafter “Natori”.
	Regarding claim 14, Xie and Goto do not teach that the first optoelectronic semiconductor component is based on a phosphide compound semiconductor material, and the second and third optoelectronic semiconductor components are based on a nitride compound semiconductor material.
	Natori, however, clearly teaches such limitations in ¶ 48.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xie and Goto, as applied above, further in view of Natori. Xie teaches that the first to third optoelectronic semiconductor devices are Red, Green and Blue LEDs, respectively. Natori further teaches that red LEDs are created using a phosphide compound semiconductor material and that green and blue LEDs are created using a nitride compound semiconductor material. As such, one would have been motivated to make such a combination simply in order to manufacture such color LEDs and produce the desired colors for the display device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621